UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4185


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ELLIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:12-cr-00208-D-1)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Ellis pleaded guilty, pursuant to a written plea

agreement, to possession of a stolen firearm, in violation of 18

U.S.C. § 922(j) (2012), and possession of a sawed-off shotgun,

in violation of 26 U.S.C. §§ 5841, 5861(d), and 5871 (2012), and

was sentenced to an aggregate term of 235 months’ imprisonment.

On appeal, Ellis’ attorney has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), averring that there are no

meritorious    grounds   for     appeal,      but    questioning     the   district

court’s determination of Ellis’ base offense level under the

Sentencing Guidelines.      Ellis was advised of his right to file a

pro se supplemental brief but did not do so.                  The Government has

moved to dismiss the appeal of Ellis’ sentence based on the

appellate   waiver   provision      in       his    plea   agreement.      For   the

reasons    that   follow,   we    grant       the     Government’s      motion   and

dismiss this appeal as to Ellis’ sentence, and we affirm his

convictions.

            We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).                 “We generally will enforce a

waiver . . . if the record establishes that the waiver is valid

and that the issue being appealed is within the scope of the

waiver.”    United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir. 2012) (internal quotation marks and alteration omitted).                     A

                                         2
defendant’s waiver is valid if he agreed to it “knowingly and

intelligently.”             United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).             Our review of the record confirms that Ellis

knowingly       and      voluntarily        waived       the     right     to    appeal     his

sentence,       reserving        only     the    right      to   appeal    a    sentence     in

excess     of      the      Guidelines      range       established        at    sentencing.

Because the district court imposed a within-Guidelines sentence,

we    grant     the    Government’s        motion      to     dismiss    and     dismiss    the

appeal of Ellis’ sentence.

              As the Government recognizes, the appeal waiver does

not preclude appellate review of Ellis’ convictions.                                   Counsel

does not challenge the convictions on appeal, and our review of

the     record,          conducted        pursuant       to      Anders,        revealed     no

potentially        meritorious          claims       relevant     to     the    validity     of

Ellis’ convictions.              We therefore affirm the judgment in part

and dismiss in part.

              This       court    requires       that       counsel     inform    Ellis,     in

writing,      of      his   right    to    petition      the     Supreme       Court   of   the

United State for further review.                      If Ellis requests that such a

petition be filed, but counsel believes that the petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.                   Counsel’s motion must state that

a copy of the motion was served on Ellis.                         We dispense with oral

argument because the facts and legal contentions are adequately

                                                 3
presented in the materials before this court and argument would

not aid the decisional process.


                                              AFFIRMED IN PART;
                                              DISMISSED IN PART




                                  4